Citation Nr: 1020479	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-03 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VAMC Bay 
Pines, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical 
expenses for treatment received from July 8, 2007, to July 
10, 2007, at the Physicians Regional Medical Center.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from and administrative decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida.  

In March 2010, the Veteran testified at a hearing at the 
VA Regional Office (RO) in St. Petersburg, Florida, before 
the undersigned; a copy of the transcript is associated 
with the record. 


FINDINGS OF FACT

1. The Veteran was enrolled in the VA health care system 
at the time the medical treatment was provided, he had 
received VA medical services within the preceding 24 
months, he is financially liable for such treatment, and 
he had no coverage under a health plan contract for 
payment or reimbursement of the private hospital.

2. The condition for which the Veteran was treated was not 
service-connected, and he is not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728.

3. The claim for payment or reimbursement of medical 
expenses incurred was filed within 90 days of the date the 
Veteran was discharged from the private hospital.

4.   All treatment at the Physicians Regional Medical 
Center was for a medical emergency of such nature that a 
prudent lay person would reasonably expect that a delay in 
seeking immediate medical attention would be hazardous to 
life or health, and a VA or other Federal facility was not 
feasibly available at the time the Veteran first sought 
treatment.

5.  Resolving all reasonable doubt in the Veteran's favor, 
transfer to a VA or other Federal facility was not 
feasible even once the Veteran's condition was stabilized 
on July 7, 2007, due to his weakened stated and the fact 
that the nearest VA or Federal facility (Bay Pines VAMC) 
was approximately 162 miles away.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical 
expenses not previously authorized that were incurred for 
treatment at the Physicians Regional Medical Center from 
July 8, 2007 to July 10, 2007, have been met.  38 U.S.C.A. 
§§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Analysis

The Veteran essentially contends that he is entitled to 
payment or reimbursement of unauthorized medical treatment 
in July 2007 because services were rendered in a medical 
emergency and treatment at a VA facility was not feasible.

Generally, in cases where a claimant seeks reimbursement 
for unauthorized medical expenses, it must be determined 
(1) whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is 
eligible for payment or reimbursement for services not 
previously authorized.  See Hennessey v. Brown, 7 Vet. 
App. 143 (1994).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000- 1008.  Section 1725 was enacted by Congress as 
part of the Veterans Millennium Health Care and Benefits 
Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent layperson 
who possesses an average knowledge of health and medicine 
could reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the Veteran could not have been safely transferred to a VA 
or other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
Veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure 
to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran or 
provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

And

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. 
App. 334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions 
listed in the provision must be met).

In this case, on July 2, 2007, the Veteran was transported 
by ambulance to the Emergency Room at the Physicians 
Regional Medical Center.  Upon arrival, it was determined 
that he had orthostatic hypotension and severe anemia.  He 
was admitted to Intensive Care Unit (ICU) due to severe 
blood loss resulting from internal intestinal bleeding of 
an unknown etiology.  A July 7, 2007, treatment record 
indicated that the Veteran had initially been admitted to 
the ICU, but was at that point stable and would be 
transferred to the floor for continued medical management.  
A July 10, 2007, discharge report indicated that he 
received a blood transfusion of seven units of blood, and 
that upon discharge his condition was stable and improved.  
Discharge instructions recommended follow-up with his 
primary care physician at the VA.  

The Board notes that the VA authorized treatment for the 
Veteran at Physicians Regional Medical Center for the four 
days (July 3, 2007, to July 7, 2007) that the Veteran was 
treated in the ICU.  The Board notes that on July 5, 2007, 
the VA was notified of the Veteran's admission to a 
private hospital and on July 6, 2007, a VCAA letter was 
mailed to the Veteran.  On July 9, 2007, medical records 
were requested and on July 10, 2007, the same day that the 
Veteran was discharged from the hospital, the VA approved 
a fee waiver for the dates of July 2, 2007, to July 7, 
2007.  Therefore, the matter for consideration is whether 
he is eligible for payment or reimbursement for medical 
services from July 8, 2007, to July 10, 2007.

The Veteran, in numerous statements, argued that he had no 
way of going to a VA facility after being transferred out 
of the ICU to the regular care area of the hospital.  He 
stated that he was not aware of the possibility of a 
transfer to the VA facility, but that he was simply 
transferred to a different area of the hospital with no 
further direction or comment regarding VA facility 
availability.  The Veteran further stated that even though 
he was transferred out of the ICU, he was still incredibly 
weak and in no position to be making any decisions due to 
his significant blood loss.  However, he maintains that he 
would have been cooperative had a transfer to a VA 
facility been recommended or offered to him.  Furthermore, 
the Veteran stated that a VA representative had visited 
him in the ICU a few days earlier, but no one intervened 
to authorize a transfer to a VA facility once he was 
considered stabilized and discharged from the ICU.  
Finally, the Veteran enclosed a MapQuest report indicating 
that the closest VA facility was approximately a two and a 
half hour (162 mile) trip from the private hospital.  He 
felt he would have been unable to make the trip in his 
weakened condition.

The Board acknowledges the VA's determination that the 
Veteran's condition was stable as of July 7, 2007 when the 
Veteran was released from the ICU and transferred to the 
hospital floor, and thus reimbursement for medical 
expenses from July 2, 2007 to July 7, 2007 were approved.  

With respect to the availability of a VA facility on and 
after July 8, 2007, the treatment records indicated that 
the Veteran had lost a significant amount of blood.  While 
the Veteran was considered stabilized when his bleeding 
stopped, he stated that after significant blood loss, he 
was extremely weak, and thus a two and a half hour (162 
mile) trip to the nearest VA facility was not feasible.  

In sum, the Veteran first sought treatment at the 
Physicians Regional Medical Center Emergency Room on July 
2, 2007, for internal bleeding and was thereafter admitted 
to the ICU.  He remained in the ICU until July 7, 2008, 
when his bleeding stopped.  Then he was moved out of the 
ICU on the hospital floor.  Thus, resolving all reasonable 
doubt in favor of the Veteran, the Board finds that a VA 
or other Federal facility was not feasibly available at 
that point because the nearest facility was approximately 
162 miles away, and the Veteran was in a much weakened 
state after his significant blood loss.  

Accordingly, the criteria for entitlement to reimbursement 
for the medical expenses incurred for treatment received 
at the Physicians Regional Medical Center from July 8, 
2007 to July 10, 2007, have been met, and the Veteran's 
claim is granted.  38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002.


ORDER

Payment or reimbursement of medical expenses not 
previously authorized that were incurred for treatment at 
the Physicians Regional Medical Center from July 8, 2007 
to July 10, 2007, is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


